
	
		III
		111th CONGRESS
		1st Session
		S. RES. 128
		IN THE SENATE OF THE UNITED STATES
		
			May 5, 2009
			Mr. Menendez (for
			 himself and Mr. Bingaman) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the historical significance of
		  the Mexican holiday of Cinco de Mayo.
	
	
		Whereas May 5, or Cinco de Mayo in Spanish,
			 is celebrated each year as a date of great importance by the Mexican and
			 Mexican-American communities;
		Whereas the Cinco de Mayo holiday commemorates May 5,
			 1862, the date on which the Battle of Puebla was fought by Mexicans who were
			 struggling for their independence and freedom;
		Whereas Cinco de Mayo has become one of Mexico’s most
			 famous national holidays and is celebrated annually by nearly all Mexicans and
			 Mexican-Americans, north and south of the United States-Mexico border;
		Whereas the Battle of Puebla was but one of the many
			 battles that the courageous Mexican people won in their long and brave struggle
			 for independence and freedom;
		Whereas the French, confident that their battle-seasoned
			 troops were far superior to the almost amateurish Mexican forces, expected
			 little or no opposition from the Mexican army;
		Whereas the French army, which had not experienced defeat
			 against any of Europe’s finest troops in over half a century, sustained a
			 disastrous loss at the hands of an outnumbered, ill-equipped, and ragged, but
			 highly spirited and courageous, Mexican force;
		Whereas after three bloody assaults upon Puebla in which
			 over a thousand gallant Frenchmen lost their lives, the French troops were
			 finally defeated and driven back by the outnumbered Mexican troops;
		Whereas the courageous and heroic spirit that Mexican
			 General Zaragoza and his men displayed during this historic battle can never be
			 forgotten;
		Whereas many brave Mexicans willingly gave their lives for
			 the causes of justice and freedom in the Battle of Puebla on Cinco de
			 Mayo;
		Whereas the sacrifice of the Mexican fighters was
			 instrumental in keeping Mexico from falling under European domination;
		Whereas the Cinco de Mayo holiday is not only the
			 commemoration of the rout of the French troops at the town of Puebla in Mexico,
			 but is also a celebration of the virtues of individual courage and patriotism
			 of all Mexicans and Mexican-Americans who have fought for freedom and
			 independence against foreign aggressors;
		Whereas Cinco de Mayo serves as a reminder that the
			 foundation of the United States is built by people from many nations and
			 diverse cultures who are willing to fight and die for freedom;
		Whereas Cinco de Mayo also serves as a reminder of the
			 close spiritual and economic ties between the people of Mexico and the people
			 of the United States, and is especially important for the people of the
			 southwestern States where millions of Mexicans and Mexican-Americans make their
			 homes;
		Whereas in a larger sense, Cinco de Mayo symbolizes the
			 right of a free people to self-determination, just as Benito Juarez once said,
			 El respeto al derecho ajeno es la paz (The respect of
			 other people's rights is peace); and
		Whereas many people celebrate during the entire week in
			 which Cinco de Mayo falls: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 historical struggle for independence and freedom of the people of Mexico;
			 and
			(2)calls upon the
			 people of the United States to observe Cinco de Mayo with appropriate
			 ceremonies and activities.
			
